ORDER

PER CURIAM.
AND NOW, this 20th day of December, 1996, the Commonwealth’s Petition for Reconsideration is granted. This Court’s order of August 21, 1996 is vacated. The Petition for Allowance of Appeal is GRANTED BUT LIMITED to the question of whether the Superior Court erred by denying Petitioner’s PCRA Petition alleging that counsel was ineffective by failing to object to the submission of written instructions to the jury.
It is further ordered that the case be submitted on briefs and consolidated with Commonwealth v. Todaro, 547 Pa. 2, 688 A.2d 165 (1996).